Order unanimously modified by striking out the provisions which granted the plaintiff’s motion to punish *651defendant’s president, Albert V. Saphin, for contempt of court and imposed a fine upon him; by striking out provision 8; by striking out provisions 1, 3 and 4 of the order appealed from and substituting therefor a provision for the giving of an inventory under oath by the defendant corporation of the plaintiff’s products still on hand and providing that any advertising of the sale should state that the sale is a discontinuance or close-out sale and placing other reasonable limitations upon the sale as may be determined upon the settlement of the order herein. The advertising shall be in accordance with normal business practice in relation to a close-out sale of such quantity and character of merchandise to be sold. Order, as so modified, is affirmed, with $20 costs and disbursements to the appellants. Settle order on notice. Present — Peck, P. J., Cohn, Callahan, and Heffernan, JJ.